Case 1:20-cv-00229-HYJ-RSK ECF No. 11, PageID.54 Filed 04/23/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


HERITAGE GUITAR, INC.,

               Plaintiff,                             Case No. 1:20-CV-229

v.                                                    Hon. JANET T. NEFF

GIBSON BRANDS, INC.,

            Defendant.
________________________________/


                                              ORDER

               Oral argument was held on April 21, 2020, via telephone, on Plaintiff’s Motion for

Order That its Complaint May be Filed in the Public Record Without Redactions or, Alternatively,

For Leave to File its Complaint Under Seal (ECF No. 6). At the conclusion of the hearing, the

parties informed the Court that they would work together in a good-faith effort to resolve the matter.

The Court having been notified this date of a resolution to the matter, the motion is DENIED as

moot.

               IT IS SO ORDERED.


Dated: April 23, 2020                          /s/ Ray Kent
                                               RAY KENT
                                               United States Magistrate Judge
